DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because they are directed towards a system capable of providing an autonomous vehicle with parking availability information in autonomous-enabled areas, which is an abstract idea.
The abstract idea is described by the ". . . specifying. . . “ and " . . . providing . . ." steps (see representative claim 1) which fall into the category of processes which can be performed in the human mind (Step 2A, Prong 1).
The claim does recite additional elements, but a generic computer may be used, which is recited generically as mere tools used to perform the abstract idea (see MPEP 2106.05(f)).  The claim does not add significant extra-solution activity (see MPEP 2106.05(g)). Therefore, the implied additional elements do not integrate the abstract idea into a practical exception (Step 2A, Prong 2).
It is further noted that the acquiring steps are recited at a high level of generality and as such have been recognized by the courts as well-understood, routine, and conventional functions (see MPEP 2106.05(d)(II)) (Step 2B).
Therefore, the claim does not amount to significantly more than the abstract idea and have been rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 9811085 B1) in view of Lathrop et al. (US 20170259832 A1) (hereinafter Lathrop) in further view of Watanabe et al. (US 20190113357 A1) (hereinafter Watanabe). As regards the individual claims:
Regarding claim 1, Hayes teaches an:
autonomous driving vehicle management system (Hayes: Clm. 001; parking analysis system [for] autonomous and non-autonomous vehicles)
a vacancy situation acquisition unit configured to acquire a vacancy situation at the parking stations (Hayes: Col. 6, ln 22-38; the parking inventory module 153 may retrieve current parking availability data from parking inventory database 154 and match the available inventory to one or more requests for a parking location [further] the parking inventory module 153 may be configured to receive data associated with available parking locations (e.g., GPS or other location information, time and/or date of availability, and the like), for instance, from one or more owners or users associated with the parking locations, may determine or receive a cost associated with parking in the various parking locations, and/or may assist in providing one or more recommended parking locations)
the vacancy situation acquired by the vacancy situation acquisition unit (Hayes: Col. 6, ln 22-38; the parking inventory module 153 may retrieve current parking availability data from parking inventory database 154 and match the available inventory to one or more requests for a parking location [further] the parking inventory module 153 may be configured to receive data associated with available parking locations (e.g., GPS or other location information, time and/or date of ):
an information providing unit configured to provide the user with information relating to the drop-off available area specified by the drop-off available area specifying unit (Hayes: Col. 20, lns. 46-67, Col. 21, lns 01-07; user interface 700 [allows user to] select a maximum distance he or she is willing to walk from the parking location to his or her destination [for use by drop-off available area specifying unit] in making parking recommendations [and] user interface 800 providing a parking recommendation. The interface includes the address of the recommended parking location, as well as a cost associated with the recommended parking location) (Hayes: Fig. 007 and 008).

    PNG
    media_image1.png
    723
    402
    media_image1.png
    Greyscale

However, neither Hayes nor Lathrop explicitly teach:
for providing a user with an autonomous driving vehicle that is capable of autonomous driving at a plurality of autonomous driving allowable areas respectively 
A parking system that accounts for areas in which autonomous driving is prohibited (Lathrop: ¶ 021; data may be collected in relation to geographic zones in which autonomous driving is discouraged or prohibited (e.g., geofences) [and may be used to] define the areas in which a semi-autonomous vehicle may not be driven in autonomous driving mode (e.g., school zones, government buildings, neighborhoods, private parking lots, etc.)).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Lathrop teaches the limitation based on the logic that if Lathrop prevents entry into areas in which autonomous driving is prohibited, the system would capable of autonomous driving at a plurality of autonomous driving allowable areas respectively associated with a plurality of parking stations.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hayes with the teachings of Lathrop based on a motivation to implement a system that allows autonomous vehicles to safely interact with areas of restricted autonomous vehicle behavior such as a parking lot (Lathrop: ¶ 021)
and the autonomous driving allowable area (Lathrop: ¶ 021; geofence data may define the areas in which a semi-autonomous vehicle may not be driven in autonomous driving mode (e.g., )
Neither Hayes nor Lathrop explicitly teach:
a drop-off available area specifying unit configured to specify a drop-off available area where the autonomous driving vehicle can be dropped off based on; however, Watanabe does teach:
a drop-off available area specifying unit configured to specify a drop-off available area where the autonomous driving vehicle can be dropped off based on (Watanabe: ¶ 047-048; the alighting position setting device 1 obtains information on the surroundings situation at the destination input from the communication unit 2 [and] derives a specific point according to the predetermined proposed condition of the alighting position based on the request for the alighting position corresponding to the [options selected by the driver] using the alighting position setting unit 13. When the alighting position at the destination is set, the alighting position setting device 1 ends the current processing. Thereafter, the autonomous driving ECU 3 performs the autonomous driving toward the alighting position set by the alighting position setting device 1.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hayes with the teachings of Watanabe based on a motivation to improves autonomous vehicle parking 
Regarding claim 2, as detailed above, Hayes as modified by Lathrop as modified by Watanabe teach the invention as detailed with respect to claim 1. Hayes further teaches:
a position recognition unit configured to recognize a vehicle position of the autonomous driving vehicle (Hayes: Col 7, lns 46-50; A Global Positioning System (GPS), locational sensors positioned inside the vehicles 210 and 220, and/or locational sensors or devices external to the vehicles 210 and 220 may be used determine the route, lane position, and other vehicle position/location data.)
wherein the drop-off available area specifying unit is configured to acquire information on a distance to empty of the autonomous driving vehicle on which the user is riding (Hayes: Col. 17, lns. 43-64; maintenance issue may be detected [including, inter alia,] fuel [after which] the parking analysis server may evaluate the maintenance information and may revise a parking recommendation based on the maintenance information. For instance, the parking analysis system may identify one or more potential parking locations at which the maintenance issue can be addressed [including where] fuel may be obtained)
and to specify the drop-off available area based on the vacancy situation (Hayes: Col. 6, ln 22-38; the parking inventory module 153 may retrieve current parking availability data from parking inventory database 154 and match the available inventory to )
the vehicle position (Hayes: Col. 4 38-54; parking analysis module 113 may evaluate the data collected and retrieved and may identify one or more recommended parking locations (e.g., via address, GPS location information, or the like) to recommend to a vehicle and/or driver. The recommended parking location may be determined and transmitted to a user computing device 160 associated with the vehicle)
and the information on the distance to empty (Hayes: Col. 17, lns. 43-64; maintenance issue may be detected [including, inter alia,] fuel [after which] the parking analysis server may evaluate the maintenance information and may revise a parking recommendation based on the maintenance information. For instance, the parking analysis system may identify one or more potential parking locations at which the maintenance issue can be addressed [including where] fuel may be obtained)
However, neither Hayes nor Lathrop explicitly teach:
the autonomous driving allowable area; however, Lathrop teaches:
A parking system that accounts for areas in which autonomous driving is prohibited which are defined as geofenced (Lathrop: ¶ 021; geofence data may define the areas in which a semi-autonomous vehicle may not be driven in autonomous driving mode (e.g., school zones, government buildings, neighborhoods, private parking lots, etc.))
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Lathrop teaches the limitation based on the logic that if Lathrop prevents entry into areas in which autonomous driving is prohibited, the system would capable of autonomous driving in autonomous driving allowable area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Obayashi et al. (US 20200160710 A1) which discloses parking assist system that uses integrated parking lot sensors to notify autonomous vehicles to an available position for enabling the entry or the exit of the assisted vehicle..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                                                                                                                                                                             

/MACEEH ANWARI/Primary Examiner, Art Unit 3663